Name: Commission Regulation (EEC) No 3657/91 of 16 December 1991 authorizing Spain to suspend totally customs duties on imports of sunflower seed from third countries
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  plant product;  trade;  cooperation policy
 Date Published: nan

 Avis juridique important|31991R3657Commission Regulation (EEC) No 3657/91 of 16 December 1991 authorizing Spain to suspend totally customs duties on imports of sunflower seed from third countries Official Journal L 348 , 17/12/1991 P. 0038 - 0038COMMISSION REGULATION (EEC) No 3657/91 of 16 December 1991 authorizing Spain to suspend totally customs duties on imports of sunflower seed from third countriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Acto of Accession of Spain and Portugal, and in particular Article 75 (4) thereof, Whereas Spain has requested authorization to suspend customs duties on sunflower seed imported from third countries as from 1 January 1992; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committe for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 Spain is hereby authorized to suspend totally duties applicable to imports from third countries of sunflower seed other than seed intended for sowing covered by CN code 1206 00 90. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1991. For the Commission Ray MAC SHARRY Member of the Commission